       Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 1 of 34




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DIVISION OF TEXAS
                                   HOUSTON DIVISION

JANET PRIM and ERIC PRIM,                                )(      Civil Action No.:4:18-cv-1774
                                                         )(      (Jury Trial)
                                 Plaintiffs,             )(
                                                         )(
V.                                                       )(
                                                         )(
MONTGOMERY COUNTY, TEXAS, et al.,                        )(
                                                         )(
                                 Defendants.             )(

                                   PLAINTIFFS’ RESPONSE TO:

                MONTGOMERY COUNTY, STEIN, WEBB, AND TERRELL’S
                      MOTIONS FOR SUMMARY JUDGMENT

TO THE HONORABLE LYNN N. HUGHES:

          NOW COME PLAINTIFFS ERIC AND JANET PRIM and file this response to

MONTGOMERY COUNTY, STEIN, WEBB, AND TERRELL’S MOTIONS FOR SUMMARY

JUDGMENT (hereinafter, sometimes, “County’s MSJ”) and will show the following (every

exhibit referenced is incorporated by reference as if fully set forth herein):

                                          INTRODUCTION

          Eric Prim, 59, with a B.S. in chemical engineering and MBA, an inventor and business

(based upon his inventions) owner with over 2000 employees and his wife Janet Prim, 57, with a

B.S. in chemistry, B.S. Environmental Sciences and MBA had never been arrested, or convicted

for a crime,1 in their entire lives. They were arrested for the first time ever, however, after attending

a concert near where they lived at the Cynthia Woods Mitchell Pavilion (CWMP) in The

Woodlands, Texas. Janet is blind and has for 20 years had multiple sclerosis (MS). Eric acts as her



1
    Eric Prim has never even received a traffic citation in his entire life even as he drives most days.
Response to Montgomery County Defendants’ Motion for Summary Judgment                                  1
     Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 2 of 34




primary caregiver and escorts her, as he has for twenty years, where she needs to go as he was

doing the night of June 18, 2017 at the CWMP.

        When the Prims arrived at the CWMP, Defendants Lieutenant Felicia Webb observed

Janet’s unsteady gait, stating “I knew that she was handicapped.” Exhibit 4, Deposition of Webb,

p. 69, l. 16-17.

        Later that evening, the Prims were brought to the CWMP security office after a security

guard, John Harshaw (“Harshaw”) forcefully detained the Prims, taking them to the CWMP

security office.

        The Prims explained to Harshaw as well as the deputies that Janet’s movements were due

to her Multiple Sclerosis, which causes a lack of coordination and unsteady gait. This was

explained to Lieutenant Webb and Deputy Stein yet they arrested to arrest the Prims, charging

them with Public Intoxication, which requires that a person be so intoxicated that they are a danger

to themselves or others. None of the deputies attempted to run a breathalyzer or blood analysis to

determine whether the Prims were actually intoxicated.

        Eric and Janet were not intoxicated. Eric displayed no symptoms of intoxication, and

Janet’s difficulty with coordination, balance, and sight were symptoms of her multiple sclerosis.

Plaintiffs explained to the deputies that Janet suffers from multiple sclerosis and described its

symptoms, but the deputies chose to arrest Janet and Eric despite being made aware of Janet’s

disability and its associated symptoms. None of the officers involved attempted to ascertain

whether or not the Prims were intoxicated, with the exception of a single attempt at a Horizontal

Gaze Nystagmus (HGN) test that was performed on Mr. Prim inconclusively.




Response to Montgomery County Defendants’ Motion for Summary Judgment                             2
     Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 3 of 34




        The Prims had consumed alcohol that night over a course of over 6 hours but in no way

was it enough to make them a danger to themselves or others. See Lance Platt Ph.D.’s2 intoxication

analysis at Exhibit 10. There is no indication that the Prims were intoxicated or were a danger to

themselves or anyone else. The charges against both of them were subsequently dropped.

        While in jail, blind and exhibiting MS symptoms, Janet suffered immensely, saw no doctor,

and was terrified of the situation defendants had put her.

        Almost a month after filing the police report, once Deputy Stein (“Stein”) knowing thew

Prim’s should not have been arrested was made aware of the Prim’s complaint about being

wrongfully arrested and then Stein then filed an affidavit that added previously unmentioned

elements that did not make it into the police report, such as claims that Eric “had a slight sway”,

was leaning against a railing, and smelled of alcohol, which are disputed by the Prims and other

evidence. Exhibit 2, Deposition of Stein, p. 108-118. None of these details were in the initial report

filed on the night of the arrests and were instead added a month later by Stein.

        Internal review by the Montgomery County Sheriff Department determined that the

deputies’ behavior in regards to Janet’s MS claims and arrest were consistent with the policies ands

practices of Defendant Montgomery County, Texas.




2
  Platt has experience in law enforcement tactics, training, use of force and policies and procedures. Platt
was employed by the College Station, Texas police department for 9 years where he attained the rank of
Master officer and Texas certification as Master Peace Officer. Platt was also employed by Texas A&M as
a law enforcement trainer and program coordinator. He taught police cadets and certified peace officers in
the use of force and defensive tactics as well as developing curriculum on officer safety and tactics. He is
a National Highway Traffic Safety Administration (NHTSA) standardized field sobriety testing (SFST)
practitioner, instructor and have been designated as a person who “trains the trainers” by the NHTSA. Platt
was the Texas coordinator for the Drug Recognition Expert (DRE) program. Platt holds a Bachelor of
Science, Master and Ph.D. degrees. Platt was a Texas Peace Officer for over 20 years and was honorably
discharged by the State of Texas.


Response to Montgomery County Defendants’ Motion for Summary Judgment                                     3
     Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 4 of 34




                                        TABLE OF CONTENTS

INTRODUCTION                                                                                      1

TABLE OF CONTENTS                                                                                 3

ISSUES                                                                                            4

OBJECTION TO FACTS ALLEGED BY DEFENDANTS                                                          4

DEFENDANTS ONLY OFFER INTERESTED WITNESSES                                                        4

SUMMARY JUDGMENT EVIDENCE                                                                         5

ADDITIONAL FACTS                                                                                  6

CAUSES OF ACTION                                                                                  23

SUMMARY JUDGMENT STANDARDS                                                                        28

CONCLUSION AND PRAYER                                                                             30

CERTIFICATE OF SERVICE                                                                            31


                                                 ISSUES

1.        Whether the defendants are liable for wrongful arrest.

2.        Whether the defendants are liable under the Americans with Disabilities Act.

3.        Whether defendant Montgomery County has a pattern or practice of falsely arresting

people.

                    OBJECTION TO FACTS ALLEGED BY DEFENDANTS
          Plaintiffs object to defendants’ recitation of the facts, all by interested or paid witnesses, in

their motion for summary judgment insofar as they are in conflict with Plaintiffs’ facts asserted

herein, declarations, deposition testimony, and other summary judgment evidence provided and




Response to Montgomery County Defendants’ Motion for Summary Judgment                                    4
     Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 5 of 34




the reasonable inferences in a light most favorable to plaintiff. Tolan v. Cotton, 134 S. Ct. 1861

(2104).

                  DEFENDANTS ONLY OFFER INTERESTED WITNESSES

          The individual defendants themselves, employees of defendant County or co-defendants

assert alleged first-hand summary judgment facts. In deciding whether to grant judgment as a

matter of law, a “court should give credence to the evidence favoring the nonmovant as well as

that evidence supporting the moving party that is uncontradicted and unimpeached, at least to the

extent that that evidence comes from disinterested witnesses.” Reeves v. Sanderson Plumbing

Prods. Inc., 530 U.S. 133, 151 (2000)(emphasis added). Even with the interested witness summary

judgment testimony there remains fact issues for trial and, without the interested witnesses, there

is only a frivolous motion for summary judgment.

          When liability is disputed an officer’s account will invariably be favorable to himself and

the credibility of that account is crucial. Gooden v. Howard County, Md., 954 F.2d 960, 971 (4th

Cir. 1992). Clearly, here summary judgment cannot rest on the statements of interested and paid

witnesses--individual defendant officers, County employees and retained experts--that defendants

bring forth. “Cases that turn crucially on the credibility of witnesses’ testimony in particular

should not be resolved on summary judgment.” Abraham v. Raso, 183 F.3d 279, 287 (3d Cir.

1999).

           LIST OF MOTION FOR SUMMARY JUDGMENT RESPONSE PROOF

          Plaintiffs’ response relies upon the following summary judgment proof as well as parts of

defendants’ summary proof:

Exhibit 1:       Deposition of Defendant Harshaw

Exhibit 2:       Deposition of Defendant Richard Stein



Response to Montgomery County Defendants’ Motion for Summary Judgment                              5
     Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 6 of 34




Exhibit 3:     Deposition of Defendant Audrey Terrell

Exhibit 4:     Deposition of Defendant Felicia Webb

Exhibit 5:     Deposition of Janet Prim

Exhibit 6:     Deposition of Eric Prim

Exhibit 7:     Deposition of Charles Wayne Tatom

Exhibit 8:     Declaration of Janet Prim

Exhibit 9:     Declaration of Eric Prim

Exhibit 10:    Expert Report of Lance Platt

Exhibit 11:    Video of the Prim’s Immediately after arrest in CWMP security office (Doc. 44)

Exhibit 12:    Video of Prims in MCSO squad car to jail (Doc. 44)

Exhibit 13:    Bloomberg biography

Exhibit 14:    CWMP photographs of the Prims in the CWMP security room.

Exhibit 15:    Resume of Lance Platt

                                     ADDITIONAL FACTS

       Eric Prim (Eric), 61, has a B.S. in chemical engineering from the University of Texas and

a Masters of Business Administration from Amber University. He is the Chief Operating Officer

of Holloman Energy Corporation and President of Pilot Energy Solutions which currently has 2306

employees. A large section of these businesses relies upon his inventions in natural gas recovery

from oil and gas field CO2 (carbon dioxide) use. Exhibit 13. Eric has never been convicted of any

crime in his life. Eric Prim has never received so much as a traffic ticket in his life and the only

time he has been detained, arrested, and jailed was by the defendants.

       Eric is married to Janet Prim, 59, since 1981. Janet Prim has a B.S in chemistry from the

University of Texas, a B.S. in Environmental Sciences, and a Masters of Business Administration


Response to Montgomery County Defendants’ Motion for Summary Judgment                             6
      Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 7 of 34




from Amber University. Janet has never been convicted of a crime in her entire life and the only

time detained, arrested, and jailed was by the defendants.

        Both Eric and Janet Prim were arrested for public intoxication, but charges were dropped.

        Defendant Harshaw, who initially interacted with Eric and Janet, only offered commentary

on Janet’s unsteadiness not Eric’s, stating, “I watched them for a while, for a few minutes ‘cause

they tried to make their way across the mixer aisle, and they were walking back and forth. Ms.

Prim was running into the wall3 and they would stop every ten feet or so and she would sit on the

wall or – or – when we got to – once we got to the seating area, she would have to grab on to the

back of the seat to hold herself up – every ten-or-so feet, until they got to the sound board.” Exhibit

1, deposition of John Harshaw p. 16-17, l. 16-2. Harshaw later articulates concern for Janet’s ability

to walk, stating, “I decided to – Once I watched them walk for so long and run into walls, for the

safety of the – them and the safety of other guests at the show, I decided to ask them to stop and

get a – you know, get a wheelchair to help her get across.” Exhibit 1, deposition of John Harshaw

p. 29, l. 2-6. Neither of the Prims ran into anyone as they navigated the crowd. Exhibit 1,

deposition of John Harshaw p. 31, l. 21-22.

        There were no complaints of intoxicated behavior from any guests or employees, including

employees in charge of serving alcohol. Exhibit 1, deposition of John Harshaw p. 49, l. 19-21.

Harshaw made no reports of intoxication when transporting the Prims to the security office.

Exhibit 1, deposition of John Harshaw p. 52, l. 19-23

        When Deputy Stein and Lieutenant Webb were attempting to determine probable cause for

a public intoxication arrest, no blood was drawn, and Eric was not given a test to determine

intoxication, except for a failed attempt at administering a Horizontal Gaze Nystagmus (HGN) test


3
 Janet admits “unsteadiness” but not running into walls. Defendants have produced no medical records that Janet ran
into a wall at the CWMP

Response to Montgomery County Defendants’ Motion for Summary Judgment                                            7
     Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 8 of 34




with inconclusive results. Commenting on it, Deputy Stein testified in deposition that it was noted

in his report that the test was inconclusive. Exhibit 2, deposition of Richard Stein p. 87, l. 4-8.

       In regard to administering tests to determine intoxication, Lieutenant Webb testified in

deposition that, “You can ask them if they want to give a blood draw or a Breathalyzer, and they

can choose.” Exhibit 4, deposition of Felicia Webb p. 86 l. 16-23.

       When asked if the HGN test determined whether or not the Eric was intoxicated, Lieutenant

Webb replied, “No, I do not know.” Exhibit 4, deposition of Felicia Webb p. 142 l. 10-13.

       In reviewing the video of the Prims in the security video of the area where they were

initially detained, Lieutenant Webb was asked multiple times whether or not Eric was slurring his

words, to which Lieutenant Webb replied in the negative. Exhibit 4, deposition of Felicia Webb p.

168 l. 13-16, p. 172 l. 13-19.

       Deputy Stein, in describing Eric’s behavior, confirmed that neither of the Prims swore,

insulted the deputies, or in any way assaulted them. Exhibit 2, deposition of Richard Stein p. 144-

145, l. 23-13.

       Webb testified that the only symptoms of potential intoxication were “I know the smell of

alcohol. The glassy eyes.” When asked if there were any other symptoms indicating intoxication,

Webb testified, “I can’t recall at the time.” Exhibit 4, deposition of Felicia Webb p. 101-102 l. 23-

4. Lieutenant Webb then testified that the smell of alcohol is not an indicator of intoxication, and

that glassy eyes are a symptom that have many causes other than intoxication. Exhibit 4,

deposition of Felicia Webb p. 102 l. 16-19, p. 103 l. 7-10. “Every person is different. Every person

handles alcohol or whatever substance they’re on differently. So you have to evaluate a person by

how they’re acting and their clues” Exhibit 4, deposition of Felicia Webb p. 118 l. 5-9. Deputy




Response to Montgomery County Defendants’ Motion for Summary Judgment                                 8
     Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 9 of 34




Stein also admitted that the smell of alcohol is not an indicator of intoxication. Exhibit 2,

deposition of Richard Stein p. 82, l. 15-18.

        Additional symptoms of intoxication were not mentioned in the police report, though

Deputy Stein testified that once an internal affairs investigation was launched, he added in details

that were previously omitted from his initial report, such as Eric’s posture and the amount of

alcohol he alleges Eric consumed. Exhibit 2, deposition of Richard Stein p. 110, l. 5-23, p. 118-

119. Of course, plaintiffs allege these are known false statements by Stein to claim probable cause

which did not exist.

        Janet is blind, has multiple sclerosis (MS) and suffered a stroke several years ago. The

stroke has affected her brain where she cannot verbalize numbers. Exhibit 5, deposition of Janet

Prim, p. 17, l. 15; p. 135, l. 4-5; Exhibit 6, deposition of Eric Prim, p. 24, l. 5-15. Janet cannot

stand upright due to her MS. Exhibit 5, deposition of Janet Prim, p. 23, l. 5-11.

         Janet has sensitivity to bright lights, such as at the CWMP, causing her to be confused and

making her very limited eyesight worse. Exhibit 5, deposition of Janet Prim, p. 24, l. 1-21.

        Blindness is common symptom of MS and make’s Janet’s vision worse such as when she

is having an MS exacerbating episode. Exhibit 5, deposition of Janet Prim, p. 22, l. 1-21.

        Due to her MS, Janet’s left hand and left foot is numb. Exhibit 5, deposition of Janet Prim,

p. 25, l. 6-16.

        Due to her MS, Janet cannot walk in a straight line. Exhibit 5, deposition of Janet Prim, p.

18, l. 1-18. Janet has glaucoma in one eye. Exhibit 5, deposition of Janet Prim, p. 19, l. 23-24.

        There are many types of MS and Janet suffers from “exacerbating-remitting” MS which

means the symptoms can worsen at any time. Exhibit 5, deposition of Janet Prim, p. 21, l.14-17.




Response to Montgomery County Defendants’ Motion for Summary Judgment                               9
     Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 10 of 34




          Stress causes Janet’s MS symptoms to worsen. Exhibit 5, deposition of Janet Prim, p. 27,

l. 13-17.

          Janet was having exacerbating MS symptoms the night of the CWMP concert. Exhibit 5,

deposition of Janet Prim, p. 30, l. 1-3.

          Janet can recognize her husband Eric by what he is wearing and the way he walks. Exhibit

5, deposition of Janet Prim, p. 31, l. 4-13.

          Janet’s MS causes her to be unbalanced. Exhibit 5, deposition of Janet Prim, p. 32, l. 3-12.

          Janet needs arm rails to help her walk. Exhibit 5, deposition of Janet Prim, p. 33, l. 11-19.

          Janet was suffering an exacerbation (flare-up) when they were leaving the CWMP and met

Harshaw. Exhibit 5, deposition of Janet Prim, p. 37, l. 2-14.

          Janet’s symptoms improved from the time she was leaving the concert until she got out of

jail. Exhibit 5, deposition of Janet Prim, p. 38, l. 19-p.39, l. 13.

          Janet is now afraid to leave the house because she is fearful that if she trips when walking

the dog, a police officer may arrest her for public intoxication, and she obsesses about her arrest.

Exhibit 5, deposition of Janet Prim, p. 48, l. 3-14.

          Before the concert Janet went to the Grotto for dinner with Eric, Pete and Cindy

Kourkoubes and Naomi. Janet drank no alcohol before going to the Grotto. Exhibit 5, deposition

of Janet Prim, p. 49, l. 14-16; Exhibit 5, deposition of Janet Prim, p. 51, l. 17-19.

          Janet describes who drank which drinks prior to dinner. Exhibit 5, deposition of Janet

Prim, p. 55, l. 13-24.

          Before and during dinner Janet drank Chardonnay wine and Janet remembers she drank 3

total glasses of around 5-6 ounces. Exhibit 5, deposition of Janet Prim, p. 56, l. 18-p.56, l.3; p.50,

l. 1-2.



Response to Montgomery County Defendants’ Motion for Summary Judgment                               10
    Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 11 of 34




         Eric and Janet were drinking water and wine. Exhibit 5, deposition of Janet Prim, p. 59, l.

24-25.

         After dinner Eric and Janet walked ten minutes to the CWMP and arrived around 7 pm.

Exhibit 5, deposition of Janet Prim, p. 59, l. 21-p.60, l.4.

         Janet recalls drinking two glasses of wine at the concert. Exhibit 5, deposition of Janet

Prim, p. 65, l. 19-21. At this time in the deposition Janet believes she drank a total of 5 glasses of

wine from just after 4 pm to around 10 pm.

         When Janet left the Pavilion she was stumbling as she always does due to her MS. Exhibit

5, deposition of Janet Prim, p. 70, l. 2-11.

         Janet and Eric left the concert area before their other three companions who were still at

the concert. Exhibit 5, deposition of Janet Prim, p. 71, l. 15-18.

         Lieutenant Felicia Webb observed Janet’s unsteady gait, stating “I knew that she was

handicapped.” Exhibit 4, Deposition of Webb, p. 69, l. 16-17. Webb elaborated further, stating “I

thought maybe she needed a wheelchair,” and “I wouldn’t even say balance is off. It’s just like

when she would walk, one leg, you know, maybe from history, some type of paralyzed or

whatever.” Exhibit 4, deposition of Felicia Webb p. 69 l. 4-5, p. 71 l. 13-16.

         Lieutenant Webb testified that Medic Charles Tatom made her aware that Janet suffered

from MS, but that she did not inquire as to what the symptoms of MS were. Exhibit 4, deposition

of Felicia Webb p. 80 l. 21-25.

         “Webb went on to elaborate on her understanding of Janet’s MS, stating “The only thing I

recall is that he told me she was okay, like, medically, like injured, no broken bones or anything

like that that needed to be treated immediately, and that she had MS. That was about the depth of

our conversation.” Exhibit 4, deposition of Felicia Webb p. 96 l. 5-11.



Response to Montgomery County Defendants’ Motion for Summary Judgment                              11
    Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 12 of 34




        Right before Janet and Eric met Harshaw neither were intoxicated. Exhibit 5, deposition

of Janet Prim, p. 72, l. 1-6. Harshaw was event staff security supervisor when he detained the

Prims. Exhibit 1, deposition of Harshaw, p. 10, l. 9-11. Harshaw brought the Prims to the CWMP

security office against their will.

        CWMP EMT and medical director Charles Tatom met the Prims after Harshaw forced them

to go to rooms at the CWMP. He was contacted by Harshaw to check out the Prims. Exhibit 7,

deposition of Tatom, p. 13, l. 3-18. Tatom does npt know if Janet Prim was intoxicated. Exhibit 7,

deposition of Tatom, p. 46, l. 22-p 47, l.2. Tatom remembers Janet saying she had MS and talked

to her about it for minutes. Exhibit 7, deposition of Tatom, p. 48, l. 7-17.

        CWMP medical director Tatom testifies that Janet was NOT intoxicated to the point

she couldn’t go home and she was “in a position that she could make her own decisions.”

Exhibit 7, deposition of Tatom, p. 51, l. 1-9. Tatom testified “I thought she was perfectly capable

of making her own decisions.” Exhibit 7, deposition of Tatom, p. 52, l. 6-8. Tatom testifies he

pushed Janet Prim to the police car. Exhibit 7, deposition of Tatom, p. 12, l. 12-15. Tatom testifies

Janet’s unsteadiness could be related to MS. Exhibit 7, deposition of Tatom, p. 67, l. 11-14.

        Tatom testifies no one asked for his opinion on MS symptoms nor could he do so due to

HIPAA. Exhibit 7, deposition of Tatom, p. 74, l. 2-17.

        Deputy Stein wrote in his initial report of the incident that Tatom volunteered that Janet

slurred her speech and was either unable to answer questions or gave inappropriate answers. This

directly contradicts Tatom’s sworn testimony further undermines Deputy Steins credibility.

        When the Prims arrived at the CWMP, Lieutenant Felicia Webb observed Janet’s unsteady

gait, stating “I knew that she was handicapped.” Exhibit 4, Deposition of Webb, p. 69, l. 16-17.




Response to Montgomery County Defendants’ Motion for Summary Judgment                             12
    Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 13 of 34




        MCSO employees Terrell and Webb work a lot of shows at the CWMP. Exhibit 7,

deposition of Tatom, p. 86, l.18-20.

        The standard for public intoxication requires that a person be so intoxicated that they are a

danger to themselves or others. In arriving at the decision to arrest and charge the Prims, neither

Webb nor Stein conducted breathalyzer tests, analyses of blood alcohol content, or standard field

sobriety testing. Webb briefly attempted but did not complete a Horizontal Gaze Nystagmus

(HGN) test on Mr. Prim, but did not achieve conclusive results. There is no evidence that Mr. or

Mrs. Prim were intoxicated, much less a danger to themselves or others.

        Janet and Eric were intending to walk approximately one mile home to their house. Janet

felt she would have no problem doing this, stating that the walk is well lit and they had done it

four times before. Eric came prepared and had a flashlight. Exhibit 5, deposition of Janet Prim, p.

74, l. 2-22.

        Janet was open to calling an Uber if they felt they could not walk home. Most people have

Uber and Lyft on their phones and could have arranged for a ride even if the Prims had no phone.

Eric could have either gave any Uber app possessor cash to cover the small distance to the Prim’s

residence which is generally $8.00 or less. Exhibit 5, deposition of Janet Prim, p. 75, l. 20-23.

        No Montgomery County Sheriff’s deputy gave the Prim’s the opportunity to call anyone.

Exhibit 5, deposition of Janet Prim, p. 76, l. 2-20.

        Under stress due to the MS Janet cannot remember numbers. Exhibit 5, deposition of Janet

Prim, p. 79, l.16-17.




Response to Montgomery County Defendants’ Motion for Summary Judgment                               13
     Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 14 of 34




        Janet testifies Eric wanted their lawyer son Robert’s4 phone numbers so if anyone allowed

them to phone that he would call their son to come pick them up. Exhibit 5, deposition of Janet

Prim, p. 78, l. 16-p.79, l.13.

        In the jail hallway’s Janet lost her balance and hit her head and scratched her shoulder.

Exhibit 5, deposition of Janet Prim, p. 79, l. 14-21.

        When walking in the jail the officers did not assist Janet Prim causing her injuries. Exhibit

5, deposition of Janet Prim, p. 80, l. 3-9.

        In the deposition Janet is directed to defendants in the deposition by counsel for

Montgomery County defendants and she cannot see them. Exhibit 5, deposition of Janet Prim, p.

85, l. 13-18.

        Prior to the night of their arrest Janet and Eric had walked to the CWMP concerts at least

four times with no problems. Exhibit 5, deposition of Janet Prim, p. 107, l. 10-18.

        Janet was handcuffed at the CWMP. Exhibit 5, deposition of Janet Prim, p. 123, l. 25.

        Janet’s lawyer son Robert had the ability to answer the phone and pick up the Prims from

wherever they are. The MCSO deputy who drove the Prim’s to jail looked up Robert Prim’s number

and wrote it on Eric’s arm. Eric called Robert and he picked up the Prim’s from jail. Exhibit 5,

deposition of Janet Prim, p. 126, l. 1-24.

        Montgomery County Sheriff Department determined that there were no violations of policy

by the deputies. Lieutenant Webb testified that disciplinary proceedings go through Rand

Henderson, the Sheriff-elected to run the Montgomery County Sheriff Department. Exhibit 4,

deposition of Felicia Webb p. 122 l. 7-13

                                      DEPOSITION OF ERIC PRIM


4
 Robert Prim’s phone number, like that of most solo practitioner lawyers, can be found on-line. Often, these are cell
phone numbers, and are answered as long as the lawyer is awake.

Response to Montgomery County Defendants’ Motion for Summary Judgment                                             14
    Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 15 of 34




        While being held in handcuffs in the CWMP security office Eric Prim asks the deputies

present if they know Montgomery County law enforcement officer Dane Cantwell so he can come

get them. Exhibit 6, deposition of Eric Prim, p. 13, l. 1-13.

        Eric bought his guest alcohol at the Grotto before the concert. Exhibit 6, deposition of Eric

Prim, p. 20, l. 10-22.

        The criminal case against the Prims ended in their favor with no convictions nor

requirements of any kind. Exhibit 6, deposition of Eric Prim, p. 17, l. 7-15.

        Eric did not do the horizontal gaze nystagmus test correctly with Deputy Stein and it was

incomplete. Exhibit 6, deposition of Eric Prim, p. 22, l. 1-p. 23, l. 3.

        Eric asked to take a breathalyzer test but Deputy Stein refused. Exhibit 6, deposition of

Eric Prim, p. 23, l. 4-7.

        Eric testifies as to Janet’s many MS and stroke symptoms including unsteady gait, difficulty

remembering numbers, mental confusion, vision loss, lack of coordination, fatigue, dizziness and

loss of feeling in the extremities. Exhibit 6, deposition of Eric Prim, p. 23, l. 16-p. 24, 1.15.

        Janet told Eric she was not doing well and needed to leave the concert and they did. Exhibit

6, deposition of Eric Prim, p. 31, l. 14-15. When they left they had to leave almost a full bottle of

wine behind. Exhibit 6, deposition of Eric Prim, p. 32, l. 14-17.

        Janet and Eric’s three concert guests were not concerned when the Prims left the concert

as they could walk home by themselves. Exhibit 6, deposition of Eric Prim, p. 32, l. 22-24. Eric

Prim knows when he is intoxicated. Exhibit 6, deposition of Eric Prim, p. 34, l. 14-16.

        Eric Prim had cash in his wallet to pay anyone who could order an Uber for them and would

have done so. Exhibit 6, deposition of Eric Prim, p. 35, l. 6. Eric Prim asked everyone if he could

call his lawyer son Robert to pick him up. Exhibit 6, deposition of Eric Prim, p. 35, l. 16-18.



Response to Montgomery County Defendants’ Motion for Summary Judgment                               15
     Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 16 of 34




         No one gave the Prims an opportunity to call anyone to pick them up prior to being arrested.

Exhibit 6, deposition of Eric Prim, p. 35, l. 24-p. 36, l.1. No one gave the Prims an opportunity to

contact their guests at the Pavilion to take them home. Exhibit 6, deposition of Eric Prim, p. 36, l.

25-p. 37, l.6.

         Eric Prim is not aggressive when intoxicated. Exhibit 6, deposition of Eric Prim, p. 37,

l.21-22. No one gave the Prims an opportunity to call anyone to pick them up prior to being

arrested. Exhibit 6, deposition of Eric Prim, p. 35, l. 20-p. 36, l.1.

         Eric remembers having 3 glasses of wine at the Grotto and no alcohol before that. Exhibit

6, deposition of Eric Prim, p. 39, l. 3-21.

         The Prims arrived around 4 pm at the Grotto and had their first drinks of wine. No one

gave the Prims an opportunity to call anyone to pick them up prior to being arrested. Exhibit 6,

deposition of Eric Prim, p. 40, l. 12-22.

         Dinner at the Grotto started at 5 pm where the Prims had more wine and the others drank

alcohol as well. Exhibit 6, deposition of Eric Prim, p. 41, l. 15-17.

         Eric testifies no one is intoxicated at dinner. Exhibit 6, deposition of Eric Prim, p. 49, l.

11-15.

         Eric testifies that Janet and he had two wines at the concert. Exhibit 6, deposition of Eric

Prim, p. 55, l. 10-14.

         Eric says he and Janet had 5 glasses of wine in 6 hours. Exhibit 6, deposition of Eric Prim,

p. 55, l. 24 - p. 56, l. 1.5




5
 Note that further testimony reveals the Prims had 7 glasses of wine in 6 hours, however, this does
not take them anywhere near intoxication as it was over the course of at least 6 hours. See Exhibit
10. Expert report of Lance Platt.
Response to Montgomery County Defendants’ Motion for Summary Judgment                              16
     Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 17 of 34




        Mr. Prim states he and Janet were not intoxicated when they were stopped by Harshaw.

Exhibit 6, deposition of Eric Prim, p. 56, l. 21-p. 57, l. 2. Mr. Prim thought it safe for Janet to walk

home and they had done a similar walk safely 20-30 times. Exhibit 6, deposition of Eric Prim, p.

57, l. 12-p.58, l.3.

        Defendants do not contend Janet Prim ever fell down and Eric agrees. Furthermore, Eric

knew once out of the loud noise and flashing lights of the CWMP everything would be fine.

Exhibit 6, deposition of Eric Prim, p. 58, l. 11-18.

        Eric says it was not substantially safer to put Janet in a wheelchair and they were perfectly

capable of walking home safely. Exhibit 6, deposition of Eric Prim, p. 59, l. 18-25.

        Eric did not shove Harshaw nor make a movement which could be perceived that way.

Exhibit 6, deposition of Eric Prim, p. 60, l. 1-13.

        Harshaw grabbed Mr. Prim violently by the arm and jerked him away from Janet so he was

not holding Janet any more. Then Harshaw forced Eric to the security office area all the while

asking to call his son Eric so he could come pick them up but was ignored. Exhibit 6, deposition

of Eric Prim, p. 60, l. 14-p.61, 1.13.

        CWMP security supervisor Harshaw then instructed defendant MCSO Officer Webb,

who was also working for the CWMP, to arrest the Prims and Webb said she would take care

of it. Exhibit 6, deposition of Eric Prim, p. 63, l. 10-13.

        No intoxication test was administered to Janet. Exhibit 6, deposition of Eric Prim, p. 64, l.

18-25. Eric has suffered great mental anguish due to the actions and inactions of Harshaw and the

CWMP. Exhibit 6, deposition of Eric Prim, p. 66, l. 2-25.

        Eric adds two more glasses of wine to the total of seven in six hours. Exhibit 6, deposition

of Eric Prim, p. 75, l. 19-21; p.78, l. 7-11.



Response to Montgomery County Defendants’ Motion for Summary Judgment                                17
     Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 18 of 34




        Janet cannot see her feet in the daytime or nighttime and Eric can safely guide her home

using a flashlight through the short distance to the house. Exhibit 6, deposition of Eric Prim, p.

93, l. 6-p. 95, l. 23.

        Once Eric got Janet out of the loud noise and flashing lights of the concert from experience

Eric knew Janet would be better and he would reassess what to do. Exhibit 6, deposition of Eric

Prim, p. 98, l. 1. 17-25. Janet has never fallen on her walks to the grocery store (close to the

CWMP) and back at night. Exhibit 6, deposition of Eric Prim, p. 102, l. 7-25.

        When Harshaw grabbed Eric’s arm it hurt and when Eric reached up to remove the painful

grip Harshaw was threatening. Exhibit 6, deposition of Eric Prim, p. 124, l. 11-19. Harshaw says

the Prims need to arrested to defendant Deputy Stein. Exhibit 6, deposition of Eric Prim, p. 130,

l. 19-p.132, l. 10.

        Eric testifies as so requested injunctive relief of training and being given a breathlyzer to

prove a person exhibiting signs of a disease can show they are not intoxicated and are not sent off

to jail when they have not committed a crime. Exhibit 6, deposition of Eric Prim, p. 141, l. 7-

p.143, l. 2.

        Eric iterates that he requested to call his son to take them home, walk home or go back to

his companions for a ride home to Harshaw. Exhibit 6, deposition of Eric Prim, p. 144, l. 15-17.

When Eric called his son Robert from the jail he got through and his son came and got him.

Exhibit 6, deposition of Eric Prim, p. 146, l. 8-p.147, l.24.

    VIDEO OF THE PRIMS IMMEDIATELY AFTER BEING DETAINED BY HARSHAW

        The CWMP video of the Prims right after their false imprisonment and assault by Harshaw

at the CWMP security facility (Exhibit 11) and the video of their squad car ride to the Montgomery

County jail illustrate that neither Eric or Janet are intoxicated.



Response to Montgomery County Defendants’ Motion for Summary Judgment                             18
       Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 19 of 34




          Nowhere on either video at Exhibits 11 and 126 is Eric displaying any behavior that can

be considered intoxication, he is not stumbling or unsteady (even as he is in handcuffs), nor does

he slur his words or is there any inappropriate act for his situation. Janet Prim, meanwhile displays

the symptoms of her MS for which she was arrested.

--Video of Squad car ride to jail.

          Video starts suddenly (at 2:02) at around 11:39 pm shows the Prims in the back seat of a

MCSO squad car being taken to jail. Eric is speaking and not slurring his words and his thought

pattern as indicated by his choice of words is logical for the situation. Exhibit 12.

          The MCSO driver deputy asks where the Prims live at and Eric responses logically without

and slur. Exhibit 11 at 3:25. Janet is weeping and the weeping continues throughout the ride to

jail. Exhibit 11 at around 3:45.

          The MCSO deputy driver turns the back seat light on and Eric Prim, in handcuffs, is looking

and acting sober. Eric is not slurring his words and his thought patterns, as indicated by his words,

are logical and appropriate for the situation. Exhibit 11 at 6:28. Throughout the video it is clear

that Eric’s eyes are not bloodshot. Eric’s behavior throughout video is not indicative of a person

so intoxicated to a be danger to himself or others (the standard for public intoxication arrest). It

does not appear Eric is intoxicated at all.

--Video of CWMP Security Room

          Throughout the video Eric Prim is not slurring his words, is not combative, is not unsteady

or stumbling, and his words are appropriate for the situation. He shows no signs of intoxication.

Exhibit 11, 5:42-.




6
    Exhibits 11 and 12 are at Doc. 44 previously delivered to the court.
Response to Montgomery County Defendants’ Motion for Summary Judgment                             19
     Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 20 of 34




        The CWMP security room is used by the MCSO’s deputies who work for the CWMP.

Exhibit 11 at 0:56 (MCSO Deputy working for CWMP in room).

        Eric is brought into the CWMP security room by a MCSO deputy Stein working for CWMP

as an employee. Eric is calm, steady and balanced (despite being handcuffed), and noncombative.

Exhibit 11 at 5:42. The clock on the wall reads 10:46 pm.

        Janet is brought into the CWMP security room handcuffed by MCSO deputy Terrell

working as a CWMP employee. Exhibit 11 at 6:46. Janet is unsteady due to her MS.

        MCSO deputy Webb working as an CWMP employee takes photos of the arrested

handcuffed Prims on behalf of CWMP. Exhibit 11 at 5:42. See photos produced by CWMP at

Exhibit 14.

        MCSO deputy Webb working as an CWMP employee fills out a report for the CWMP with

the Prims. See Exhibit 11 at about 13:00-20:00.

        Eric speaks with no slurring and logically. Exhibit 11, 22:12, et seq.

        Janet displaying signs of MS is led out in handcuffs at 11:16 pm. Exhibit 11 at 34.17.

        Eric steady on feet and displaying no signs of intoxication is led out of the CWMP security

office at 11:26 pm. Exhibit 11 at 44:50.

                                  DEPOSITION of RICHARD STEIN

        Richard Stein is a Montgomery County Sheriff’s deputy who was employed (not a

contractor) at the CWMP the night of the Prims’ arrest. Exhibit 2, deposition of Richard Stein, p.

43, l. 5-6; p.105, l. 9- l. 18.

        Deputy Stein is unaware of the symptoms of MS. Exhibit 2, Deposition of Stein, p. 36, l.

20-p.39, l. 2. Deputy Stein knows some MCSO deputies carry breathalyzers.              Exhibit 2,

Deposition of Stein, p. 42, l. 22-25.



Response to Montgomery County Defendants’ Motion for Summary Judgment                            20
      Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 21 of 34




        Deputy Stein is unsure if the CWMP gave him any ADA training. Exhibit 2, Deposition of

Stein, p. 48, l. 9-l2.

        Deputy Stein participated in the arrest of Janet Prim and Eric Prim. Exhibit 2, Deposition

of Stein, p. 68, l. 6-12. Deputy Stein admits the charges against the Prims were dismissed. Exhibit

2, Deposition of Stein, p. 60, l. 10-12.

        Deputy Stein spoke to Harshaw who told Deputy Stein that Janet was stumbling and

running into walls, was stopping frequently, and that Eric told Harshaw Janet was blind but did

not mention MS. Exhibit 2, Deposition of Stein, p. 73, l. 2-p. 75, l. 10. Harshaw also told Stein

that Eric had glazed over eyes and slurring speech. Stein collected a lot of information from

Harshaw to support the evidence in your Incident Report charge of public intoxication.” Exhibit

2, Deposition of Stein, p. 76, l. 4-p.78, l.15.

        Harshaw’s input was important in the public intoxication investigation. Exhibit 2,

Deposition of Stein, p. 79. l. 9-p. 80, l. 1.

        Harshaw’s deposition also goes on to state in the viewing of Exhibit 11 that Eric was

stumbling or staggering. Exhibit 11.

                               DEPOSITION of AUDREY TERRELL

        Deputy Terrell is a Montgomery County Sheriff’s deputy and an employee of the CWMP.

Exhibit 3, p. 10-13. Deputy Terrell has worked for the MCSO since 2005. Exhibit 3, p. 12, l. 5-

10.

        Deputy Terrell does not recall any ADA training, except for handicap ramps and hearing,

throughout her schooling and law enforcement work history including at the MCSO up until the

Prim arrest. Exhibit 3, p. 15, l.5-p. 16. l.25. Deputy Terrell knows nothing of any ADA policies at

the MCSO. Exhibit 3, p. 17, l. 6-20.



Response to Montgomery County Defendants’ Motion for Summary Judgment                           21
    Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 22 of 34




        Deputy Terrell admits that people with MS may stumble, it may affect their speech

including slur words, may confuse people, and hinder answering simple questions. Exhibit 3, p.

26, l. 24 - p.27, l. 23. Deputy Terrell admits that drinking any amount of alcohol can cause a smell

of alcohol on the breath and that does not mean intoxication. Exhibit 3, p. 28, l. 10.

        Deputy Terrel admits she and Webb arrested of Janet Prim and the decision to arrest the

Prims came from her, Webb and Stein only. Exhibit 3, p. 29, l. 24 -p. 30, l. 2; p. 63, l. 8-p.64., l.3.

Deputy Terrel was an employee of the CWMP the night the Prim’s were arrested. Exhibit 3, p. 31,

l. 17-p. 32., l. 12. The CWMP gave Terrell no ADA training before or after the Prims’ arrests.

Exhibit 3, p. 37, l. 18-24. Terrel is dressed as MCSO deputy when she works at the CWMP.

Exhibit 3, p. 39, l. 1-4.

        Deputy Terrell met with Janet Prim before Lt. Webb and does not remember telling Lt.

Webb the Prims were intoxicated. Exhibit 3, p. 42, l. 18-p.43, l.5.

        Deputy Terrell testifies that Janet Prim was arrested “When we could not find

someone to safely take her home.” Exhibit 3, p. 43, l. 22-24.

        Prior to arrest Janet Prim told Deputy Terrel she had MS and Terrel had no reason to believe

that she was not blind. Exhibit 3, p. 44, l. 15-p.45, l. 10.

        Deputy Terrell does not recall speaking with Eric Prim. Exhibit 3, p. 47, l. 18-24. Deputy

Terrell admits she is aware of the symptoms of MS. Exhibit 3, p. 48, l. 23-p.49, l. 6. Deputy Terrell

received no information from CWMP medical director Tatom or any one at the CWMP, to support

the Prims’ arrest. Exhibit 3, p. 57, l. 6. Terrell testifies the only crime she suspected of the Prims

was public intoxication. Exhibit 3, p. 57, l.19-p.58, l.1.




Response to Montgomery County Defendants’ Motion for Summary Judgment                               22
     Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 23 of 34




        At the time of the Prims’ arrest there was no suspicion of assault of Harshaw or anyone.

Exhibit 3, p. 58, l. 6-7. There was no MCSO or CWMP policy that prevents deputies from taking

Janet and Eric Prim home. Exhibit 3, p. 59, l. 17-20.

        Deputy Terrell works traffic around the CWMP and has never witnessed a person run over

and the sidewalks are lit. Exhibit 3, p. 61, l. 7-p.62, l.12.

        Deputy Terrell admits that she does not know if all of Janet’s symptoms of intoxication

could be due to MS. Exhibit 3, p. 64, l.4-p.65, l.23.

        Deputy Terrel admits that some MCSO deputies have breathalyzers in their vehicles and

that there was one at the MCSO jail where Janet was taken and that the jail is where DWI suspects

take breathalyzer tests. Exhibit 3, p.72, l.3 -p.73, l.17. Terrel admits a breathalyzer can help

determine that someone is publicly intoxicated. Exhibit 3, p.76, l.18 – p.77, l. 8.

        Deputy Terrel testifies there is no policy at the MSCO that allows for blood testing of

individual who claims their MS is causing them to appear publicly intoxicated before arrest.

However, there is policy for blood and breath tests when it comes to DWI. Exhibit 3, p.78, l.20

p.82, l.3.

        When viewing the CWMP security room video Terrel does no see Eric Prim stumble of

stagger. Exhibit 3, p.83, l.9-15. Terrell cannot tell that Eric Prim is slurring his words on the video.

Exhibit 3, p. 85, l. 15-25. Deputy Terrell and Stein get the drivers’ license from Eric Prim’s wallet.

Exhibit 3, p.89, l.7-p.90, l.9. Deputy Terrell cannot tell if Janet Prim is slurring her words. Exhibit

3, p.91, l.1-2. At the CWMP security Eric Prim gave Terrell his address without slurring his words.

Exhibit 3, p.92,l.10-16. Lt. Webb took a photo of Janet on behalf of the CWMP as directed by the

CWMP. Exhibit 3, p. 93, l.18-p.94, l.25. Lt. Webb took a photo of Eric Prim on behalf of the

CWMP as directed by the CWMP. Exhibit 3, p. 96, l.4-16.



Response to Montgomery County Defendants’ Motion for Summary Judgment                                23
     Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 24 of 34




        Terrell admits Eric Prim told Terrell Janet Prim was blind I the CWMP security office

before being taken the Montgomery County jail. Exhibit 3, p. 100, l.4-11.

        Terrell found out the ticket she wrote to Eric Prim was dismissed and she did not try and

get it reestablished. Lt. Webb took a photo of Janet on behalf of the CWMP as directed by the

CWMP. Exhibit 3, p. 101, l.2-p.102, l.22.

        The only observation that Terrel had that Eric Prim was intoxicated was that he mentioned

the name of a Montgomery County law enforcement officer. Exhibit 3, p. 106, l.3-4.

        Terrel realizes that probable cause must exist before an arrest and not after. Exhibit 3, p.

107, l.10-16.

                                 DECLARATION OF THE PRIMS

        Eric Prim testifies that he did not assault Harshaw nor was he intoxicated:

               3.      As we were leaving around 10:35 pm or so we were stopped by
        CWMP security supervisor Harshaw. Harshaw grabbed me painfully by the arm
        and drug me to the CWMP security office against my will and Janet’s will. At the
        time we met Mr. Harshaw neither I nor Janet were intoxicated. My gate was steady
        and I was balanced and not stumbling. I did not slur my words and I was not
        aggressive towards Harshaw nor did I instigate any touching of Harshaw or assault
        him in any way. Neither Janet nor I were intoxicated.
        --Exhibit 9, paragraphs 3 and 4.

                4.     Janet and I each had about 6 average glasses of wine over a period
        of six hours. At no time was Janet or I a danger to ourselves or others during the
        night of June 18, 2017.

        Janet Prim testifies she was not intoxicated and was suffering from a Multiple Sclerosis

flare up.:

                3.       As we were leaving around 10:35 pm or so we were stopped by CWMP
        security supervisor Harshaw. At the time we met Mr. Harshaw neither Eric nor I were
        intoxicated. At the time I was suffering from a flare-up of my MS symptoms.
                4.       Eric and I each had about 6 average glasses of wine over a period of six
        hours. At no time was Eric or I a danger to ourselves or others during the night of June 18,
        2017.
        --Exhibit 8, paragraphs 3 and 4.


Response to Montgomery County Defendants’ Motion for Summary Judgment                                  24
    Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 25 of 34




                ADDITIONAL DEPOSITION TESTIMONY of FELICIA WEBB

       Felicia Webb is a Montgomery County Sheriff’s deputy who was employed at the CWMP

the night of the Prims’ arrest.

       Webb states that the Montgomery County Sheriff’s Department are the security for the

CWMP. Exhibit 4, p. 133, l.25-p. 134, l. 4.

                              EXPERT REPORT OF LANCE PLATT

       The expert report of Lance Platt Ph.D. clearly indicates that based upon the alcohol

consumed by the Prims and other factors the Prims were not a danger to themselves or others

and were not intoxicated. Exhibit 10, expert report and Exhibit 15, Platt resume. Platt read all

the depositions in the case to arrive at the amount of alcohol consumed and even included an

analysis if three additional drinks had been consumed by the Prims.

       Platt’s findings and opinions include (Exhibit 10):


(B)The Prims arrived at the Grotto at approximately 4:00 pm based upon the discovery I observed
and evaluated. Mr. and Mrs. Prim agreed that they consumed 2 glasses of wine before joining the
rest of the dinner party at 5:14 pm. The Prims consumed dinner during which they had consumed
another two glasses of wine with dinner, which can slow the absorption of alcohol into the blood,
was not addressed in any of the discovery I observed. Mr. Prim stated that he purchased two
bottles of wine at CMWP and he and Ms. Prim drank two more glasses. This would put the alcohol
consumption by the Prims at 4 glasses, consumed before and during dinner and ½ of a bottle,
which was stated to be two glasses for a total of six glasses of wine estimated at 4 ounces each.
They arrived at CMWP after 7:23 pm, which is when their tab was closed at the Grotto. Deputy
Stein stated in his case report that he was called to the incident at 23:48:53 hours, which is 11:48
pm, 6 hours and 48 minutes after the first alcohol was consumed by the Prims.

(C) The National Highway Traffic Safety Administration (NHTSA) states that the consumption of
alcohol with food slows the absorption of the alcohol into the blood. Accordingly, based on the
elapsed time between alcohol consumption and the arrival of deputy Stein, coupled with the effects
of food on the absorption of alcohol, in my professional opinion the BAC would not have reached
the .08 threshold, my belief is that the level possibly would have been in the .02-.03 range for a
190 pound woman and a .0 to .01 range for a 210 pound man, it is my belief based on the
depositions stating that the alcohol was consumed in increments of time with dinner, not all at
once. It is my belief based upon the Blood Alcohol Calculator that if Ms. Prim consumed three
additional drinks, I believe her BAC would have been in the .05 to .06 ranges, if Mr. Prim had

Response to Montgomery County Defendants’ Motion for Summary Judgment                              25
    Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 26 of 34




consumed three additional drinks, I believe his BAC would have been in the .04 to .05 ranges. It
should also be mentioned that food was not factored into the BAC calculator results thus the BAC
ranges are at the top of the expected result without food and in my opinion with the confirmed
food and times of consuming alcohol in increments the BAC would be lower for both Mr. and
Mrs. Prim.

(F)Mr. Harshaw stated he knew how a person with MS will walk and talk although he admitted a
lack of knowledge of the various types of MS and how they affect physical and mental faculties.
MS in my opinion can effect a person much the same way alcohol does with balance, coordination,
speech and vision issues and impairment, he also stated that he was not a doctor and he can’t
“diagnose”. Mr. Harshaw does not deny he called in Mr. and Ms. Prim as being intoxicated to
Deputy Stein who assumed the investigation with this information from Mr. Harshaw.

(G) Mr. and Ms. Prim were apparently not reported for any unusual behavior by anyone in the
CMWP other than the usher and Mr. Harshaw. Mr. Harshaw apparently observed Mr. and Ms.
Prim for 5 minutes before contacting them and requesting a wheelchair from a paramedic. No
EMS or ambulance (outside entity) was called to the scene.


(K) Ms. Prim stated she was having an episode with her MS. Depositions taken of all involved and
the information differs from one party to another as to what actually happened. It is my belief that
when a family member is in distress, it is normal to “come to the rescue” of that family member
especially when your wife suffers from a disease that she and her husband understand better than
any non-medical 3rd party. Ms. Prim did state in her deposition that the only reason she has not
fallen during an episode is because Mr. Prim kept her and stopped her from doing so. It is my
opinion that no one knows more about her episodes and how to safely and effectively handle them
than she and her husband.


(N) Regarding the odor of alcohol, in 1998, the Southern California Research Institute (SCRI) in
cooperation with the Insurance Institute for Highway Safety conducted a study entitled “Police
Officers detection of breath odors from alcohol ingestion” authored by Herbert Moskowitz,
Marceline Burns, and Susan Ferguson. The end results of this research indicated, “it was
demonstrated that officer’s were able to derive only limited information from alcohol odor. These
findings are consistent with the Widmark (1932) police station study and the Compton (1985)
open-air roadside studies. Both previous studies found small likelihood of detecting breath alcohol
odors for BAC’s below 0.08 and 0.10% and detection failures even below 0.10%”. As with the
Widmark and the Compton studies on breath alcohol odor, the SCRI study also indicated that the
officer’s were unable to consistently classify odor of alcohol to intoxication levels. This was
especially evident at 0.08% BAC’s and lower.

(Q) Mr. Prim weights 210 pounds and Ms. Prim weighs 190 pounds, over the 6 hour and 48 minute
period, allowing for absorption with food in the stomach, it is my opinion the estimated BAC of
Mr. and Ms. Prim would be well below .08 and most likely in the .0 to .03 ranges. It is my belief
based upon the Blood Alcohol Calculator that if Ms. Prim consumed three additional drinks, I
believe her BAC would have been in the .05 to .06 ranges. With 3 additional drinks Mr. Prim
would be in the 0.05 to .06.

Response to Montgomery County Defendants’ Motion for Summary Judgment                            26
    Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 27 of 34




(V) There were no sobriety, breath or blood tests administered either standardized or non-
standardized to the Prims.

(W) It is my belief based on all discoveries that the incident involving the Prims was volatile from
the beginning to the actual arrest. Ms. Prim did nothing to escalate any tensions. It is the duty of
law enforcement and security guards to deescalate incidents, and in my opinion an arrest of both
Mr. and Ms. Prim for public intoxication was not warranted based upon the known facts of alcohol
consumption over time with the consumption of food and Ms. Prims MS, which I do not believe
the investigation accommodated for or considered.

(X) I observed two submitted videos, one was what I believe to be the processing room, at CMWP.
The video was 1 hour and 18 minutes long, at 51 seconds I observed an officer enter the room that
I believe to me deputy Stein, along with several other officers. During this time there is no slurring
of words or other behavior, which is attributable to intoxication. Since this video occurred almost
immediately after the Prim’s initial detention it is unlikely the Prim’s would have “sobered up” in
the brief interval from when stopped by Harshaw until they appear on the video. Also, based upon
my observation of the video, I observed the Deputy to enter the room and walk out of camera view,
it is also my opinion that the deputy appeared to have difficulty with his gait as he walked, and I
do not believe he is intoxicated. The second video was the ride from CMWP to the jail facility in
Montgomery, County, Texas. The video lasted 16 minutes and 29 seconds, at 11:39:00 the Deputy
turned the camera around and I observed two people, a male and a female in the back of the patrol
car, I believe those people to be Mr. and Ms. Prim. I observed Mr. Prim to be handcuffed and Ms.
Prim not to be. Both the Prims carry on what I believe to be a logical conversation with the officer,
Ms. Prim does cry at times, I have observed many people both male and female cry in the presence
of law enforcement and in my opinion this is normal, Mr. Prim in my opinion is still protecting his
wife by speaking to her in a calm and reasonable tone of voice, which in my opinion shows he had
control of his faculties. I did not observe any of the violent or combative behavior to be recreated
in the patrol car. Neither Mr. or Ms. Prim appeared to be violent nor uncooperative in any manner,
I listened to clear and logical speech from all three people in the patrol car including the officer.

(Y) I have experience in law enforcement tactics, training, use of force and policies and procedures.
I was employed by the city of College Station, Texas police department for 9 years. I attained the
rank of Master officer and also attained the State of Texas certification as a Master Peace Officer.
I was also employed by the Texas A&M University System (TEEX) as a law enforcement trainer
and program coordinator. I taught police cadets and certified peace officers in the use of force and
defensive tactics as well as developing curriculum on officer safety and tactics. I am also a National
Highway Traffic Safety Administration (NHTSA) standardized field sobriety testing (SFST)
practitioner, instructor and have been designated as a train the trainer by the NHTSA. I own Platt
and Associates Consulting, located in Bryan, Texas. I was also the state of Texas coordinator for
the Drug Recognition Expert (DRE) program. I have consulted on both criminal and civil cases
in numerous states including Texas. I have a Bachelor of Science, Master and Ph.D. degrees. I
was a licensed Texas Peace Officer for over 20 years and was honorably discharged by the State
of Texas.




Response to Montgomery County Defendants’ Motion for Summary Judgment                              27
    Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 28 of 34




                                      CAUSES OF ACTION

                          FALSE ARREST of ERIC and JANET PRIME

       The Fourth Amendment guarantees everyone the right “to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const. amend. IV.

Fourth Amendment violation are actionable under 42 U.S.C. Section 1983.

       It is clear from the deposition testimony, video evidence, Platt report and declarations of

Janet and Eric Prim cited herein that a fact issue remains that no reasonable officer would have

arrested Eric and Janet for Prim for anything including public intoxication.

       Defendant Montgomery County and individual defendant deputies violated Janet and Eric’s

Fourth Amendment and Fourteenth Amendments rights, at least, when they were searched and

detained them without probable cause or reasonable suspicion and arrested and falsely prosecuted

with malice without probable cause. The charges were dismissed and ended in their favor without

any fine or other obligation.

       Defendant County and Individual deputies arrested Janet and Eric without a warrant and

without probable cause in violation of their clearly established rights.

       Defendant County and Individual deputies had no objectively reasonable belief that the

arrest was lawful. The facts and circumstances as described above would not lead a prudent person

to believe that an offense had been committed. The totality of circumstances in this case, viewed

from the standpoint of an objectively reasonable police officer, would not and did not amount to

probable cause.

       The charges against Janet and Eric were determined to lack merit and were quickly

dropped.




Response to Montgomery County Defendants’ Motion for Summary Judgment                          28
     Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 29 of 34




                           AMERICANS WITH DISABILITIES ACT

        Montgomery County Sheriff Department violated Title II of the ADA.

        Title II affirmatively requires that governmental agencies modify and accommodate their

practices, policies, and procedures as necessary to avoid discriminating against individuals with

disabilities.

        Further, Montgomery County has been, and is, a recipient of federal funds. Thus,

Montgomery County must comply with Section 504's mandate. Section 504 requires that federal

money recipients reasonably accommodate persons with disabilities in their program activities and

services and reasonably modify such services and programs to accomplish this purpose.

        The County is a public entity and its law enforcement department qualifies as a program

and service for purposes of Title II of the ADA and Section 504

        The County violated Title H of the ADA and Section 504 by:

                a. Failing and refusing to reasonably modify and accommodate sheriff

                department operations and services for Janet Prim, which would include

                avoiding arresting people for displaying symptoms of multiple sclerosis and

                educating and training officers in the care of disabled persons. The County

                and its sheriff department made none of these modifications and

                accommodations;

                b. Failing and refusing to adopt a policy to protect the well-being of people

                like Janet, persons with disabilities such as multiple sclerosis;

                c. Discriminating against Janet, as a sufferer of multiple sclerosis, in the

                provision of services by the County’s sheriff department, on the basis of her

                disability, by not accommodating her needs related to her disability; and,



Response to Montgomery County Defendants’ Motion for Summary Judgment                           29
      Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 30 of 34




               d. Failing to conduct a self-evaluation plan under the ADA and Section 504,

               and then failing to modify its programs and services to accommodate the

               needs of persons with mental disabilities, such as Janet, when called upon to

               provide service.

        Plaintiffs seek damages, as well as declaratory and injunctive relief, under the ADA and

Section 504.

        Janet Prim had a disability, MS, as well as blindness and suffered from a stroke. Due to her

MS symptoms such as stumbling, confusion, unsteady gait, and moving slowly Lieutenant Webb

and Deputy Stein arrested the Prims and would not let Janet leave with her caregiver-Eric Prim-to

take her home despite Eric have plenty of cash to foot any transport charge and with home being

mere blocks away (supra). Lieutenant Webb was aware of Janet’s disability prior to interacting

with her in the security office, stating “I knew that she was handicapped.” Exhibit 4, Deposition

of Webb, p. 69, l. 16-17. Janet and Eric told Stein, Webb and Terrell repetively Janet suffers from

MS.

                  PATTERN AND PRACTICE OF WRONGFUL ARREST

        Defendant County did not have adequate written policies, or train or supervise the deputies

properly such that they arrested Janet without any probable cause because she suffered from MS.

Lieutenant Webb, being the senior ranking deputy present, acted in a supervisory capacity in

allowing and participating in the false arrest of Janet and Eric.

        Defendant County clearly condoned and ratified the actions of the Defendant Deputies by

allowing the arrest and subsequent detention to take place despite having full knowledge of the

facts and circumstances surrounding the situation. The deliberately indifferent training and




Response to Montgomery County Defendants’ Motion for Summary Judgment                            30
    Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 31 of 34




supervision was a direct and proximate cause of the deprivation of Janet and Eric’s federally

protected rights. As such, the execution of official policy caused the constitutional violations.

       Defendant County determined that there was no violation of policy in the interaction with

Janet and Eric thereby ratifying the deputies’ Unconstitutional behavior.

       Defendant County already has established a pattern and practice of arresting people without

probable cause.

                           SUMMARY JUDGMENT STANDARDS

       FRCP 56 dictates the entry of summary judgment, after adequate time for discovery and

upon motion, against a party who fails to make a sufficient showing of the existence of an element

essential to the party’s case, and on which that party will bear the burden at trial. Baton Rouge Oil

and Chem. Workers Union v. ExxonMobil Corp., 289 F.3d 373, 375 (5th Cir. 2002) (quoting

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)). When deciding a motion for summary

judgment, the Court must determine whether “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to judgment as a matter

of law.” FED. R. CIV. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Calbillo

v. Cavender Oldsmobile, Inc., 288 F.3d 721, 725 (5th Cir. 2002). An issue is material if its

resolution could affect the outcome of the action. Terrebonne Parish Sch. Bd. v. Columbia Gulf

Transmission Co., 290 F.3d 303, 310 (5th Cir. 2002) (citing Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986)).

       Whether a fact issue has been created, a court must draw from the facts and the inferences

to be drawn from them in a light most favorable to the nonmoving party. Hotard v. State Farm

Fire & Cas. Co., 286 F.3d 814, 817 (5th Cir. 2002). If the nonmovant presents a factual



Response to Montgomery County Defendants’ Motion for Summary Judgment                               31
    Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 32 of 34




controversy by asserting facts at odds with the movant then at the summary judgment stage the

issue is resolved in favor of the nonmovant. Olabisiomotosho v. City of Houston, 185 F.3d 521,

525 (5th Cir. 1999).

       The movant for summary judgment has the initial burden of demonstrating the absence of

a material fact issue regarding the issues on which the movant bears the burden of proof at trial.

Smith v. Brenoettsy, 158 F.3d 908, 911 (5th Cir. 1998). The movant meets this initial burden by

showing that the “evidence in the record would not permit the nonmovant to carry its burden of

proof at trial.” Id. If the movant meets this burden, the nonmovant must go beyond the pleadings

and designate specific facts showing that there is a genuine issue for trial. Littlefield v. Forney

Indep. Sch. Dist., 268 F.3d 275, 282 (5th Cir. 2001) (quoting Tubacex, Inc. v. M/V Risan, 45 F.3d

951, 954 (5th Cir. 1998)). A material fact dispute is genuine when the evidence is such that a

reasonable jury could return a verdict for the nonmoving party. Id. (quoting Smith v. Brenoettsky,

158 F.3d 908, 911 (5th Cir. 1998)); Quorum Health Resources, L.L.C. v. Maverick County Hosp.

District, 308 F.3d 451, 458 (5th Cir. 2002).

       “The nonmoving party must present specific facts which show “the existence of a ‘genuine’

issue concerning every essential component of its case.” Id. In the absence of any proof, the court

will not assume that the nonmovant could or would prove the necessary facts. McCallum

Highlands, Ltd. v. Washington Capital Dus, Inc., 66 F.3d 89, 92 (5th Cir. 1995), revised on other

grounds upon denial of reh’g, 70 F.3d 26 (5th Cir. 1995); Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994) (citing Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990)).




Response to Montgomery County Defendants’ Motion for Summary Judgment                           32
     Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 33 of 34




                                   CONCLUSION & PRAYER

        The Montgomery County defendants have not met their initial burden of demonstrating the

absence of a material fact issue regarding the issues on which the defendants bear the burden of

proof at trial.

        Material fact issues remain, necessitating a jury trial, as to whether:

        Webb, Terrell and Stein lacked probable cause to arrest and prosecute Eric and Janet Prim;

        Janet Prim was arrested because of symptoms of her multiple sclerosis and Montgomery

County failed to accommodate Janet Prim under the ADA; and

        Montgomery County ratified the behavior of the deputies when it determined that the

deputies’ arrest of the Prims was consistent with departmental policy.

        WHEREFORE, Plaintiffs request that the Montgomery County defendants’ motion for

summary judgment be DENIED and requests all other relief in Law and/or Equity that plaintiffs

shows themselves entitled.

                                               Respectfully Submitted,
                                               Kallinen Law PLLC

                                               /s/ Randall L. Kallinen
                                               Randall L. Kallinen
                                               State Bar of Texas No. 00790995
                                               U.S. Southern District of Texas Bar No.: 19417
                                               511 Broadway Street
                                               Houston, Texas 77012
                                               Telephone: 713.320.3785
                                               FAX: 713.893.6737
                                               E-mail: AttorneyKallinen@aol.com
                                               Attorney for Plaintiff

                                   CERTIFICATE OF SERVICE
        I certify that I have served upon all opposing counsel and all pro se parties a true and
correct copy of the foregoing on this the 6th day of September 2019.


                                                                         /s/ Randall L. Kallinen

Response to Montgomery County Defendants’ Motion for Summary Judgment                              33
    Case 4:18-cv-01774 Document 53 Filed on 09/06/19 in TXSD Page 34 of 34




                                                            Randall L. Kallinen




Response to Montgomery County Defendants’ Motion for Summary Judgment             34
